Title: Robert M. Patterson to James Madison, 27 April 1832
From: Patterson, Robert M.
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    University of Virginia
                                
                                  April 27th, 1832.
                            
                        
                        It is my painful duty to inform you, that Mr Arthur S. Brockenbrough departed this life, at 1 o’c., today.
                        By this event, the office of Patron of the Students of the University is rendered vacant; and it is provided,
                            by the Enactments, that a vacancy, in this office, "occurring during the recess of the Board, may be filled by appointment
                            under the hands and seals of the Executive Committee, subject to the approval or disapproval of the Board, at their
                            ensuing meeting."
                        You are aware, Gentlemen, that by the death of Mr. Brockenbrough, a large and helpless family is left
                            destitute. He mentioned to me, also, a short time before his death, that the most profitable period of the session, to the
                            Patron, was the end; and that it would be a serious loss to his family to be deprived of it.
                        Under these circumstances, I hope the Executive Committee will excuse me for suggesting to them the propriety
                            of appointing, as Patron, for the remainder of the Session, Mr. Thomas Brockenbrough of Richmond. He will be here, very
                            soon, to attend to the business of the Family, as Executor, and would make arrangements for the execution of the duties of
                            the office, in person, or by a suitable agent; and he would devote all its emoluments to the benefit of the widow and
                            children of the late Patron. Of all this, I am assured by Dr. Jno. Brockenbrough, who is now at the University.
                        I can assure the Executive Committee, that an appointment, such as I have taken the liberty of suggesting,
                            which would secure a faithful execution of this important office, at the same time that it would procure its emoluments
                            for Mr. Brockenbrough’s family, would be exceedingly gratifying to every individual at the University. Very respectfully
                            & faithfully, Your obed. Servant,
                        
                            
                                R. M. Patterson.
                            
                        
                    Note. A copy of this letter is sent to each member of the Committee.